DETAILED ACTION

 	The amendment filed 7/21/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




2. 	Claims 1, 2, 5, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (Des. 659,916) in view of Ring (5,741,036), Fidler (2015/0048637), and Schreiber-Pethan et al. (Des. 520,295).
 	The Design patent to Myerson shows a scooper capable of handling certain waste material comprising a handle having a recessed neck portion near its connection to the scoop body (see Figs. 1, 2, and 4).  The scoop body includes a plurality of evenly spaced parallel tines curved along their length which extend from the front edge to the rear wall of the scoop.  As best shown in Figures 5 and 6, the tapered cross-section of the tines include flat bottoms that are aligned to form the flat bottom surface of the scoop.  None of the drawing Figures of the Myerson patent clearly shows a cross bar extending across the tines or the tines as having a rounded top peak as called for in claim 1.  Further, Myerson’s handle is not shown with a recess and stop as now recited in claim 1.
 	However, Ring shows a pet waste scoop assembly comprising a set of evenly spaced tines (16) each having a rounded top peak (40) flanked by downwardly tapered sidewalls (see Fig. 1A).

 	Further, the Design Patent to Schreiber-Pethan et al. shows a handle extending from a scoop member at an undisclosed obtuse angle (see Fig. 3 or 9).  The handle includes a recess on its upper surface located directly above a protrusion on its lower surface (Fig. 3 or 9).  The Schreiber-Pethan et al. handle is formed with undulating curvatures that vary along the length of the handle as best shown in Figs. 2, 3, 8, and 9.  This obtusely angled handle, varying curvatures, recess, and protrusion allow a user to comfortably grip the handle when operating the scoop.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each of Myerson’s tines with an upper rounded peak positioned between tapered sides, similar to that shown in the Ring patent, in order to allow the tines to easily slide through litter while preventing accumulation on the upper surface thereof and better remove material from a flat surface such as a flat-bottomed litter box.  It also would have been obvious to provide a cross bar extending from one side of the scoop to the opposite side at the deepest part of the scoop, similar to the bar (7) shown in the Fidler publication, in order to reinforce the set of tines and maintain the even spacing throughout their lengths.  Further, it would have been obvious to form the handle of the modified Myerson litter scoop with varying curvatures, an upwardly facing recess, and a downwardly facing protrusion, similar to that shown in the Schreiber-Pethan et al. patent, in order for a user to enjoy a comfortable grip.  It also would have been obvious to extend the resulting handle at any obtuse angle (e.g. between 150-160 degrees) relative to the scoop, as taught by Schreiber-Pethan et al., in order to create an ergonomic handling position for a user during certain scooping tasks.  The exact angle of extension would be a matter of mechanical design choice best suited a particular task as even applicant admits in paragraph [0020] of the instant specification.
.
	Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 8, and 10-13 have been considered but are moot because the new ground of rejection now relies on the Schreiber-Pet al. reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining newly cited references shows a hand tool having a handle with a recess on its upper surface and a protrusion on its lower surface.


4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/29/2021